 MOLE OLDSMOBILE, INC.407term or condition of employment, except to the extent pemitted by the proviso toSection 8(a)(3) of the Act, as modified by the Labor-Management and Dis-closure Act of 1959.WE WILL NOTin any like or related manner interfere with, restrain,or coerceour employees in the exercise of the rights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Milk Drivers' Union, Local 753, Interna-tionalBrotherhood of Teamsters Chauffeurs,Warehousemen&Helpers ofAmerica, make whole Al Cantu for loss of pay suffered as a result of discrimina-tion against him.WE WILL reinstate Al Cantu to his former position without prejudice to hisseniority or other rights and privileges he previously enjoyed.1.ZIAK & SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building,219 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7572,if they have any questions concerning this notice or com-pliance with its provisions.Mole Oldsmobile,Inc.andLocal 868, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind.Case No. 29-CA-41 (formerly Case No. 2-CA-9675).May 5,1965DECISION AND ORDEROn August 14, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed excep-tions as the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner except as modified herein.2Ito adopting the Trial Examiner's conclusionthat Respondent violated Section8(a) (5)of the Act, we rely additionally on the fact,as supportedby the record,that RespondentIsa successortoMurrayOldsmobile,Inc.SeeRohhk, Inc,145 NLRB1236,WithamBuck,Inc,139 NLRB 1209.2 The Respondent's request for oral argument Is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.152 NLRB No. 36. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, MoleOldsmobile, Inc., its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order, withthe following modification :Add the following as paragraph 2(b), the present paragraph 2(b)and those subsequent thereto being consecutively relettered:"(b)Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed November 7, 1963,' by Local 868, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind, herein calledLocal 868, against Mole Oldsmobile, herein called Mole Oldsmobile, or the Respond-ent, the General Counsel issued a complaint alleging that Respondent committedunfair labor practices in violation of Section 8(a) (1), (3), and (5) of the Act.The answer of the Respondent denied the commission of unfair labor, practices.This proceeding, with the `General Counsel and the Respondent represented, washeard before Trial Examiner John F. Funke at New York, New York, on May 25,1964, and at the conclusion of the hearing the General Counsel engaged in oral argu-ment.The parties indicated that they would not file briefs.2Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent maintains a place of business at Amityville, Long Island, New York,where it is engaged in the sale and distribution of new and used automobiles.Duringa representative year the Respondent derives an income in excess of $500,000 fromitsoperations.Respondent has, in a representative year, purchased automobilesvalued in excess of $50,000 which were shipped to it from places outside the State ofNew York.Respondent is an employer engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 868 is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsPrior to November 21, 1963,3 the business, now operated by Respondent, wasoperated by Murray Ross and was known as Murray Oldsmobile.On or aboutOctober 4 an agreement was entered into for the purchase and sale of Murray Olds-'A first amended charge was filed November 27, 1963, anda second amended chargewas filed April 8, 1964.2 Allmotions upon which decision was reserved at the hearing are disposed of inaccordance with the findings and conclusions of this Decision.3Unless otherwise stated all dates refer to 1963. MOLE OLDSMOBILE, INC.409mobile to George E. Mole, Jr, contingent upon the approval of General Motors. OnNovember 21 the sale of the business assets of Murray Oldsmobile was consummatedand the real property was leased to Respondent.Prior to the consummation of the sale a petition for an election among the salespersonnel was filed by Local 868 with the National Labor Relations Board in CaseNo. 2-RC-12979 and on October 25 Local 868 was designated as collective-bargainingagent by the three employees in the unit. (Dale, Witherspoon, and Anson )Leonard Shifrin, business agent for Local 868, testified that sometime in Novemberhe called the attorney for Murray Oldsmobile for a bargaining meeting and was toldby the attorney that Murray was being sold but the attorney (identified as Seltzer)agreed to meet with Shifrin on November 20. Shifrin went to the agency on Novem-ber 20 and first met Murray Ross who told him the business was being sold. Later hemet Seltzer who told him he would have to negotiate with the new owner, Mole.About 4 p.m. Mole appeared at the agency and Shifrin made an appointment to meetwith him on Friday, November 22. The next day, however, Shifrin was informed byhis office that the salesmen had called to tell Shifrin they had been discharged thatday, Thursday, November 21, and would meet him at the agency on Friday morning.Shifrin met the men and then met with Mole who told him that he had no union prob-lems and that Shifrin's problems were with Murray Oldsmobile.4 Shifrin then talkedtoOzias Kaufman, Mole's attorney, who advised Shifrin to file a charge with theNational Labor Relations Board. Shifrin told the salesmen there was nothing to dobut establish a picket line.Raymond Garson, sales manager for Murray Oldsmobile,testified that he was asked to continue as sales manager for the Respondent and didcontinue as manager for a period of time.He was hired by Mole on November 21immediately after the closing of the sale.At approximately the same time the threesalesmen, Andy Anson, Joe Dale, and Joe Witherspoon, were notified by MurrayRoss that they were discharged.They were not rehired by Mole.Garson testifiedthat some time after the election of October 25 he had a conversation with the sales-men in which he tried, unsuccessfully, to induce them to quit Local 868 and that hereported this conversation to Mole who told him he would "fight them " 5George Mole testified that prior to the sale of Murray Oldsmobile to the Respondenthe had learned that Amalgamated Local Union No. 355 represented the mechanicsand that he had agreed with Ross that he would assume the contract between Amal-gamated and Murray Oldsmobile.6At this time he also knew that Murray Olds-mobile was obligated to bargain with Local 868 although he did not know that Local868 had been certified by the Board.7As a condition to the purchase of the businessand with full knowledge of the situation he reached agreement with Ross that Rosswould discharge the salesmen while at the same time he would accept the contractwith Amalgamated.8One of Mole's given reasons for discontinuing the employmentof the salesmen was that he wished to employ salesmen who had worked for him 5years previously at another agency.While Mole stated that he wished to establishan "image of integrity" for the agency he nevertheless admitted on cross-examinationthat he retained Garson in his employ as sales manager despite the fact he knew thatGarson had a bad reputation in the automobile sales industry at the time he hired him.(There is no evidence that Anson, Dale, and Witherspoon did not enjoy reputationsas honest and competent salesmen.)Mole also admitted that a motivation for dis-charging the salesmen was the fact that he would not "be troubled or bothered byunion activity."IAt the time Mole disavowed any responsibility for bargaining with Local 868 he hadalready agreed with Ross to assume the contract between Murray Oldsmobile and Amal-gamated Local Union No 355 which covered the mechanics employed by Murray Olds-mobile(General Counsel's Exhibit No 3.)5While Mole denied that he told Garson that he wanted no part of Local 868, he didnot deny this statement."Mole testified that before the formal closing of sale he had a meeting with Talco,president of Amalgamated Local 355, and Ross in which it was indicated to him that hemight have labor trouble if he did not assume the contract. (Talco has been referredto in a prior Board proceeding involving an automobile agency on Long Island. SeeBranch Motors, Inc ,129 NLRB 906, 909 )7Mole admitted receiving a telegram from Local868 some timeafter theclosing of salestating that it represented a majority of the employees and requesting an appointmentfor the purpose of negotiating a contact.BDespite theefforts of his counsel(and I am not suggestingthey wereimproper) tohave Moleretreat fromthis admissionI find thatthis was made a condition of the sale. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnson and Witherspoon testified that they were paid off on November 21 byMurray Ross and told they were discharged.The next day they returned to theagency with Shifrin who went inside for about 45 minutes, returned and told themthere was nothing to do but picket .9Witherspoon also testified that at a negotiatingmeeting held on November 16 Murray Ross' attorney told them that the business wasbeing sold and that they would have to deal with the new owner.On facts which I find are largely uncontroverted, I make the following findings:(1) Local 868 was certified as the exclusive bargaining representative on November4 in a unit deemed appropriate for the purposes of collective bargaining under Section8(a) (5) of the Act. This unit was:All new and used car salesmen employed at the Amityville plant, exclusive of alloffice clerical employees, shop and parts employees, watchmen, guards and all super-visors, as defined in the Act.10(2) Local 868 by a telegram dated November 21 made a proper request for "anappointment for the purpose of negotiating a collective bargaining agreement." 11(3)On November 22 Mole told Business Agent Shifrin of Local 868 that he wouldnot engage in collective bargaining.(4)Respondent, acting through Murray Ross, discharged employees Andy Anson,Joe Dale, and Joe Witherspoon at or immediately prior to the closing of the sale onNovember 21 12 because they were members of Local 868 and refused to continuetheir employment with Mole Oldsmobile because of such membership.(5)On November 21 and at the time of the closing of the sale, Local 868 repre-sented a majority of the employees in the unit certified by the National Labor Rela-tions Board as appropriate for the purposes of collective bargaining and the certifica-tion of the Board issued November 4 was still in full force and effect.In view of these findings of fact I find it unnecessary to dispose of the successorshipissue so ably argued by the General Counsel. Since I find that the discharges ofAnson, Dale, and Witherspoon were made by Ross acting as agent for Mole Olds-mobile, Inc., and that the purpose of the discharge was to destroy the majority repre-sentation of Local 868 in an appropriate unit, I find the discharges violated Section8(a)(3) and (1) of the Act. Since. had it not been for these unlawful discharges,Respondent would have been obligated to bargain with Local 868 as the exclusiverepresentative of its employees, I find its refusal a violation of Section 8(a)(5) and(1) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It shall be recommended that Respondent offer full and immediate reinstatementto their former position as salesmen to Andy Anson, Joe Dale, and Joe Witherspoonwithout prejudice to their seniority and other rights and privileges and make themwhole for any loss of pay they may have suffered in accordance with theWoolworth 13formula and with interest according to Isis.14It shall also be recommended that Respondent, upon request, bargain collectivelywith Local 868 as the exclusive representative of the employees in the unit foundappropriate herein with respect to wages, rates of pay, hours, and other terms andconditions of employment.Upon the basis of the foregoing facts, and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of the Act.2.Local 868 is a labor organization within the meaning of the Act.3.By refusing to bargain with Local 868 as the exclusive representative of itsemployees in the unit found appropriate herein the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (5) and (1) ofthe Act.6 It was stipulated that had Dale been called he would have testified to the same effect.10 So stipulated at the hearing. (General Counsel's Exhibit No. 2.)11Respondent's Exhibit No 1.12I find it unnecessary to consider the niceties of the transfer of title where the evidenceso clearly establishes that Ross and Mole acted in concert to violate the Act.13 F. WWoolworth Company,90 NLRB 289.1sIM Plumbing & Heating Co ,138 NLRB 716. MOLE OLDSMOBILE,INC.4114.By discriminating againstAndyAnson, Joe Dale, and Joe Witherspoon in regardto their hire and tenure of employment to discourage union membership Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8(a) (3) and(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in this case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is hereby ordered that the Respondent, Mole Oldsmobile,Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against Andy Anson, Joe Dale, and Joe Witherspoonin regardto their hire and tenure of employment to discourage membership in Local 868 or anyother labor organization.(b)Refusing to bargain collectively with Local 868 as the exclusivebargainingagent of all of its employees in the previously described appropriate unit.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.2Take the following affirmative action necessary to effectuate the policies of theAct:(a)Offer to Andy Anson, Joe Dale, and Joe Witherspoon immediate and full rein-statement to their former positions as salesmen for the agency formerly known asMurray Oldsmobile, Inc., and now known as Mole Oldsmobile, Inc., without prejudiceto their seniority and other rights and privileges and make each of them whole for anyloss of pay he may have suffered by reason of Respondent's discriminationagainsthim as set forth in the section of this Decision entitled "The Remedy."(b)Upon request, bargain collectively with Local 868 as the exclusivebargainingrepresentative of all its employees in the previously described appropriate unit.(c)Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all records necessary for the com-putation of the amount of backpay due under these Recommendations.(d) Post at its Amityville, Long Island, place of business copies of the attachednotice marked "Appendix." 15 Copies of said notice, to be furnished by the RegionalDirector for Region 2, shall, after being duly signed by Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, defaced, orcovered by other material.(e)Notify the Regional Director for Region 2, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps have been takento comply herewith.1615 If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Courtof Appeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order"16 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read "Notify the Regional Director for Region 2, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in Local 868, International Brotherhoodof Teamsters,Warehousemen and Helpers of America, Ind., or in any otherlabor organization, by discharging or refusing to hire them or in any othermanner discriminating against them or any other employee in regard to tenureof employment. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offerAndyAnson,Joe Dale,and Joe Witherspoon immediate andfull reinstatement to their former positions as salesmen without prejudice to theirseniority and other rights and privileges and make eachof them whole for anyloss ofpay hemay have suffered by reasonof ourdiscrimination against him.WE WILLNOT refuse to bargain collectivelywith Local868, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Ind., as the exclusive representative of our employees in a unit appropriate forthe purposes of collective bargainingwithrespect torates of pay,wages, hoursof employment,or other terms and conditions of employment.The appropriateunit is:All new and used car salesmen employed at theAmityvilleplant, exclusiveof all office clerical employees,shop and parts employees,watchmen,guards,and all supervisors,as definedby the Act.WE WILL NOTin any like or related manner interferewith,restrain,or coerceemployees in the exercise of their rights to self-organization,to form, join, orassist any labor organization,to bargaincollectivelythrough representatives oftheir own choosing,to engage in concerted activitiesfor the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom engaging in anyor all such activities,except tothe extentthat such rights may be affected by anagreement requiring membership in a labor organizationas authorizedin Section8(a)(3) of the Act.All our employeesare free to become, remain,or to refrain from becoming orremaining,members ofthe above-named unionor any otherlabor organization,except to the extent that thisrightmaybe affected by an agreementin conformitywithSection 8(a) (3) of the Act, as amended.MOLEOLDSMOBILE, INC.,Employer.Dated-------------------By--------------------------------------------(Represeatative)(Title)NOTE.-We willnotify the above-named employeesifpresentlyserving in theArmedForces ofthe UnitedStates of their rights to full reinstatement uponapplica-tion in accordancewiththe SelectiveService Act and the Universal Military Trainingand ServiceAct of 1948,as amended,after dischargefrom the Armed Forces.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced, or covered by any othermaterial.Employees may communicatedirectly with the Board'sRegionalOffice, 745 FifthAvenue, New York, New York,TelephoneNo. Plaza 1-5500, if they haveany ques-tions concerning this notice or compliancewithits provisions.Associated Beer Depots,Inc.andChauffeurs,Teamsters andHelpers "General"Union,Local 200,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 30-CA-62 (formerly 13-CA-6399).May 5,1965DECISION AND ORDEROn February 17, 1965, Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supportingbrief, and the Charging Party filed an answering brief.152 NLRB No. 44.